Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1, 4-6 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 1, the present invention from the present application discloses a printer in which “the plurality of port numbers include a first port number used for the printing and at least one of acquisition of printer information representing a printing setting and setting of printer information representing a printing setting, and out of the plurality of access points in the order priority, the controller gives a highest priority, over other access points, to an access point which uses the first port number for the wireless connection” which is allowable in combination with the other claimed limitations.
As to claims 5 and 6, the present invention from the present application discloses a wireless connection in the printer in which “causing the storage to store a timestamp in association with the access point to which the wireless connection was established, and give a highest priority to the wireless connection to a target access point that is associated with a latest timestamp in the storage out of a plurality of target access points when the plurality of access points include the plurality of target access points having a same rank.” which is allowable in combination with the other claimed limitations.
The closest prior art such as Azuma (US P. No. 2009/0077187) and Peng et al. (US P. No. 2017/0364346), which is recorded in the previous office action filed on 12/28/20. However, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Dailly (US P. No. 2017/0019413) discloses establishing a wireless connection between the mobile terminal and the access control point, by the mobile terminal, using the unique identifier of the decrypted access control point, sending the access control point, via the mobile terminal, an access entitlement to the reserve zone stored in its memory, via a wireless connection, the access entitlement comprising an expiration timestamp and a transportation contract, first check of the validity of the data of said access entitlement by the access control point, said check comprising the following sub-steps: reading the expiration timestamp of the access entitlement, and comparing said expiration timestamp with the date-time of the presentation moment of the mobile terminal to the access control point, second check of the validity of the data of the access entitlement, and if it is concluded that said data of the access entitlement is valid as part of the second check, replacing the expiration timestamp of the access entitlement with a later expiration date-time.


	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 30, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672